DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election of Group I and species in the reply filed on 02/15/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The claims 1-11 and 21-29 read on the elected Group I and species. Claims 12-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip E. Alford on 03/23/2020.

1. (Currently Amended) A catalyst having the structure: 

    PNG
    media_image1.png
    233
    139
    media_image1.png
    Greyscale

Formula I,
wherein X is a counterion; 
L is a linker group; 
MB is a magnetic metal-containing bead; and 
R1 and R2 is each C1.1o alkyl, C7.10 aralkyl, C6-C12 aryl, or C2-8 heterocyclyl, each of which is optionally substituted.
3. (Currently Amended) The catalyst of claim 1, wherein the magnetic metal-containing bead has an average size of 
21. (Currently Amended) The catalyst of claim 1, wherein the linker comprises a silane, thiol, phosphate, amine, or biotin 
23. (Currently Amended) The catalyst of claim 1, wherein the linker comprises a silane, thiol, phosphate, amine, or biotin which is .
Allowable Subject Matter
Claims 1-11 and 21-29 are allowed.
The closest prior art is Man et al. (Tetrahedron 69, 2013, 341-348, applicants submitted in IDS).
Man et al. teach a silica immobilized NHC-Ru complexes having the structure as shown below (Scheme 1, page 342):

    PNG
    media_image2.png
    186
    331
    media_image2.png
    Greyscale

However, neither Man et al. nor any prior arts of the record specifically teaches or suggests a nickel catalyst of formula (I) as per applicant claim 1. Therefore, the claim 12 is allowed. As such, the dependent claims 2-11 and 21-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/Primary Examiner, Art Unit 1732